                    Case 21-10993-CSS             Doc 10       Filed 07/15/21        Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                   Chapter 11

    SOMETHING SWEET ACQUISITION,                             Case No. 21-10992 (CSS)
    INC.
                                                             Re: Docket No. 3
    Debtor.

    In re:                                                   Chapter 11

    SOMETHING SWEET, INC.                                    Case No. 21-10993 (CSS)

    Debtor.                                                  Re: Docket No. 5


     ORDER DIRECTING JOINT ADMINISTRATION OF THE DEBTORS’ RELATED
          CHAPTER 11 CASES PURSUANT TO FED. R. BANKR. P. 1015(b)


             Upon the motion (the “Motion”)1 of. Something Sweet Acquisition Inc., and Something

Sweet, Inc., as debtors and debtors in possession (collectively, the “Debtors”), for entry of an

order directing the joint administration of the Debtors’ related chapter 11 cases for procedural

purposes pursuant to Bankruptcy Rule 1015(b), as more fully set forth in the Motion; and upon

consideration of the First Day Declaration; and the Court having jurisdiction to consider the

Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware

dated February 29, 2012; and consideration of the Motion and the requested relief being a core

proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been given as

provided in the Motion, and such notice having been adequate and appropriate under the

circumstances; and it appearing that no other or further notice need be provided; and a hearing

having been held to consider the relief requested in the Motion; and the Court having found and

1
    All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.
                    Case 21-10993-CSS           Doc 10       Filed 07/15/21        Page 2 of 3




determined that the legal and factual bases set forth in the Motion establish just cause for the

relief granted herein; and it appearing that the relief requested in the Motion is in the best

interests of the Debtors and their respective estates and creditors; and upon all of the proceedings

had before the Court and after due deliberation and sufficient cause appearing therefor,

                     IT IS HEREBY ORDERED THAT:

             1.     The Motion is GRANTED as set forth herein.

             2.     The Debtors’ chapter 11 cases are hereby consolidated for procedural purposes

only and shall be jointly administered by the Court.

             3.     Nothing contained in this Order shall be deemed or construed as directing or

otherwise affecting the substantive consolidation of any of the Debtors’ chapter 11 cases.

             4.     The caption of the jointly administered cases shall read as follows:

    In re:                                                 Chapter 11

    SOMETHING SWEET ACQUISITION,                           Case No. 21-10992 (CSS)
    INC., et al., 1
                                                           (Jointly Administered)
    Debtors.




             5.     A docket entry shall be made in each of the above-captioned chapter 11 cases

(except the chapter 11 case of Something Sweet Acquisition, Inc.) substantially as follows:


                    An order has been entered in this case directing the procedural consolidation
             and joint administration of the chapter 11 cases of Something Sweet, Inc. and
             Something Sweet Acquisition, Inc. The docket in Case No. 21-10992 (CSS) should
             be consulted for all matters affecting this case.



1
 The names and last four digits of the tax identification numbers for each of the Debtors are as follows: Something
Sweet Acquisition, Inc. (1256) and Something Sweet, Inc. (8621).
                  Case 21-10993-CSS         Doc 10     Filed 07/15/21      Page 3 of 3




       6.         The Debtors are authorized to take all steps necessary or appropriate to carry

out this Order.


       7.         This Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, or enforcement of this Order.




        Dated: July 15th, 2021                          CHRISTOPHER S. SONTCHI
        Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE
